Citation Nr: 1025763	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis with degenerative disc disease and chronic muscle 
strain, to include as secondary to service-connected left eye 
disability.  

2.  Entitlement to service connection for right shoulder 
arthritis with chronic muscle strain, to include as secondary to 
service-connected left eye disability.

3.  Entitlement to service connection for left shoulder arthritis 
with chronic muscle strain, to include as secondary to service-
connected left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the RO in 
Milwaukee, Wisconsin, which in pertinent part denied service 
connection for chronic muscle strain of the bilateral shoulders 
with degenerative arthritis and chronic cervical strain with 
degenerative changes.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his cervical spine arthritis with 
degenerative disc disease and chronic muscle strain is related to 
active military service.

2.  The preponderance of the evidence is against a finding that 
the Veteran's right shoulder arthritis with chronic muscle strain 
had its onset in service or manifested within one year of service 
separation, is otherwise related to his active military service, 
or is etiologically related to a service-connected disability. 

3.  The preponderance of the evidence is against a finding that 
the Veteran's left shoulder arthritis with chronic muscle strain 
had its onset in service or manifested within one year of service 
separation, is otherwise related to his active military service, 
or is etiologically related to a service-connected disability. 




CONCLUSIONS OF LAW

1.  The Veteran's cervical spine arthritis with degenerative disc 
disease and chronic muscle strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's right shoulder arthritis with chronic muscle 
strain was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

3.  The Veteran's left shoulder arthritis with chronic muscle 
strain was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As to the cervical spine claim, that claim has been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2007); 
Mayfield v. v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

With respect to the remaining claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claims, to include the requirements 
for secondary service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
The Veteran was informed of the specific types of evidence he 
could submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told that 
it was ultimately his responsibility to support the claims with 
appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's claims 
were readjudicated in a May 2006 statement of the case (SOC) and 
a March 2007 supplemental statement of the case (SSOC).  Thus, 
there was no deficiency in notice and a harmless error analysis 
is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been associated with the file.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  In April 
2007, the Veteran notified the RO that he had no further evidence 
to submit in support of his claim and that he wished to continue 
his appeal.
  
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded VA medical examinations in June 2005 and 
April 2006 to obtain opinions as to whether his claimed bilateral 
shoulder and neck disabilities were secondary to his service-
connected disabilities.  An additional VA medical opinion was 
obtained in February 2009.  The Board finds these opinions to be 
comprehensive and sufficient in addressing the matter of 
secondary service connection.  In this regard, it is noted that 
the June 2005 and April 2006 opinions were rendered by a medical 
professional following a thorough examination and interview of 
the Veteran and review of the claims file.  The examiner obtained 
an accurate history and considered the Veteran's assertions.  
Likewise, the February 2009 opinion was rendered by a medical 
professional following a comprehensive review of the claims file 
and electronic medical records.  In the course of rendering the 
June 2005, April 2006 and February 2009 opinions, the examiner in 
each instance laid a factual foundation for the conclusions that 
were reached.  The Board, therefore, concludes that the VA 
medical opinions on file are adequate upon which to base the 
decisions in this case.  See Nieves-Rodriguez, supra.  Although 
these opinions did not discuss whether the Veteran's claimed 
disabilities were a direct result of service, the Board finds 
that such a discussion was not necessary in this case because 
there is no indication that the claimed disabilities may be 
related to an inservice event.  Indeed, the Veteran has not made 
such a contention.  Further examination or opinion is therefore 
not needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed disabilities 
may be associated with the Veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The Veteran is seeking service connection for cervical spine 
arthritis with degenerative disc disease and chronic muscle 
strain, right shoulder arthritis with chronic muscle strain and 
left shoulder arthritis with chronic muscle strain as secondary 
to his service-connected left eye disability.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Combat veterans are afforded special consideration and are given 
the benefit of the doubt in disability cases, i.e., in the case 
of any veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.304(d) (2007); see also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, it is noted that the Veteran's service 
personnel records show that he was awarded the Purple Heart and 
Combat Infantry Badge, among other decorations.  In this regard, 
the Board fully acknowledges that the Veteran had combat service.  
Accordingly, his own statements as to his combat-related injuries 
in Vietnam may be accepted without independent corroboration, to 
the extent that they are consistent with the circumstances, 
conditions and hardships of his service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(b).

With respect to service connection on a direct basis, a review of 
the Veteran's service treatment records reveals that the Veteran 
was injured in March 1969 while engaged in a combat operation in 
Vietnam.  He sustained a fragment wound to the left eye and 
multiple fragment wounds to the right forearm.  While the Veteran 
is shown to have received extensive treatment for his left eye 
and right forearm in service, there is no evidence of any 
complaints, treatment or a diagnosis relating to the shoulders or 
neck.  At a December 1969 separation examination, the Veteran 
denied a history of arthritis, bone, joint or other deformity, or 
painful or "trick" shoulder.  Clinical evaluation of the upper 
extremities and spine was normal.  Additionally, it is noted that 
the claims file contains no evidence of arthritis of the either 
shoulder or the neck within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
light of the aforementioned, the Board finds there to be no 
evidence that a shoulder or neck disability, to include 
arthritis, had its onset in service or that arthritis of the 
shoulders or neck manifested within the first year following 
service separation.  Accordingly, the criteria for service 
connection on a direct basis has not been met for any of the 
claimed disabilities.

In this case, the Veteran is service-connected for the following 
disabilities:  a shell fragment wound to the left eye with 
surgical extracapsular aphakia, leukoma, compound hyperopic, 
aphakic astigmatism, exotropia and corneal scar; right forearm 
with muscle loss; and right ulnar paresis, to include lower right 
arm and hand.  As previously noted, the Veteran specifically 
contends that his neck and shoulder disabilities are a result of 
his service-connected left eye disability.  The Board will now 
consider whether service connection for cervical spine arthritis 
and bilateral shoulder arthritis can be established on a 
secondary basis.  See 38 C.F.R. § 3.310(a).  

a. Cervical spine

The Veteran is shown to have received treatment for chronic neck 
pain since January 1999.  The relevant medical evidence of record 
includes private medical statements and treatment records from 
the Veteran's chiropractors and optometrist, VA treatment 
records, and several VA medical opinions.  Treatment records from 
Fenander Chiropractic Office show treatment for neck pain from as 
early as February 1997 and reflect diagnoses of cervicalgia and 
cervical subluxation.  Treatment records from Allied Health 
Chiropractic Center show that, in January 1999, the Veteran was 
noted as having 1-degree fixation at the C2-3 area on the left, 
limiting range of motion.  The Veteran was also noted as being 
"still limited in right rotation (blind in left eye)."  
Similarly, in February 2005, it was noted that the Veteran was 
restricted in neck range of motion, with 1 degree right rotation, 
because of a blind left eye and that he had to rotate his head to 
the left to put the right eye forward in activities of daily 
living.  

A March 2005 medical opinion from P.M. Steinhafel, D.C. of Allied 
Health Chiropractic Center states that the Veteran has been a 
patient of his since January 1999.  Dr. Steinhafel opines that it 
is probable that the Veteran's primary complaints and problems 
with his neck and shoulder are from accommodating for the loss of 
vision in his service-connected left eye.  It is noted that the 
Veteran has moderate to severe disc and joint degeneration most 
notable at C-5 and C-6.  Upon examination, the Veteran is shown 
to be most restricted with right rotation of his cervical spine 
as a result of compensating for his service-connected left eye.  
Dr. Steinhafel explains that the Veteran has to turn his head 
more to the left continuously to lead with his right eye forward.  

The Veteran was afforded a VA eye examination in May 2005.  
Visual acuity in the right eye at distance was 20/400 with 
correction to 20/15 and at near was 20/50 with correction to 
20/20.  Visual acuity in the left eye was hand motions at 5 feet.  
It was noted that vision in the left eye could no longer be 
improved beyond hand motions.  The examiner stated that it was 
possible to have a sore neck from abnormal positioning in 
exotropia.  It was noted, however, that there was no abnormal 
head positioning on examination, and with only hand motions 
visual acuity, adopting a head turn to eliminate diplopia was not 
necessary.  The examiner therefore opined that the Veteran's 
current neck pain was not related to his service-connected 
condition.

On VA spine examination in June 2005, X-rays revealed moderate 
lower cervical hypertrophic arthritic changes, most severe at 
C5/6 level and more prominent on the right side.  The diagnosis 
was mild to moderate arthritic changes of the cervical spine and 
chronic muscle strain of the cervical spine.  The examiner opined 
that it was not likely that the Veteran's current neck conditions 
were due to or aggravated by his service-connected conditions.  
He explained that a shrapnel fragment wound would not cause 
arthritis in the neck and that the Veteran did not have any 
functional disabilities of the forearm that would cause accessory 
use of the shoulders and neck.  The examiner further stated that 
blindness in one eye would also not cause arthritis in the neck 
or neck strain. 

A November 2005 statement from Dr. Steinhafel reiterates his 
previous opinion that it is probable, meaning more likely than 
not, that the Veteran's neck condition is a result of aggravation 
by his loss of vision in his service-connected left eye.  Again, 
it is noted that the Veteran needs to turn his head to the left 
to see with his right eye, for example, when walking or driving.  

A second VA spine examination was performed in April 2006.  The 
Veteran was again diagnosed with cervical spine arthritis and 
cervical muscle strain.  The examiner opined that the Veteran's 
current neck condition was not caused by or a result of his left 
eye blindness or right forearm shell fragment wound.  The 
examiner explained that compensation for the left eye blindness 
was not such that it would have materially contributed to the 
development of and/or progression of his current neck condition.  
It was noted that multiple examiners had not identified 
compensatory postures and that the ophthalmologist specialist did 
not believe that the left eye vision loss was at all related to 
the neck condition.  The examiner further noted that the Veteran 
had no functional disabilities of the upper extremity that would 
produce his neck condition and that the right forearm shrapnel 
wound would not produce neck arthritis.  

An August 2006 medical opinion from P.M. Kolar, O.D. of Kolar 
Vision Center states that the Veteran has been a patient of his 
since March 2000.  It is noted that, as reported by the Veteran, 
that the Veteran strains his neck to look to the left when 
driving or just moving about.  Dr. Kolar states that on recent 
examination in June 2005, visual acuity at distance with glasses 
had been 20/20 in the right eye and hand motion at 2 feet in the 
left eye.  Dr. Kolar explains that the vision field with both 
eyes open has the central 120 degrees of the field overlapping 
from both eyes and the remaining 30 degrees on each side covered 
by each of the respective eyes.  Thus, the Veteran, without 
functional vision in the left eye, turns his head 30 degrees to 
the left to compensate for the missing visual field on the left 
side.  Additionally, in situations where more peripheral vision 
is needed, such as when driving, the Veteran would need to rotate 
his head as much as 90 degrees or more to the left to project the 
vision from his right eye into the area normally visualized by 
the left eye.  Dr. Kolar notes that the Veteran has always 
presented with a head turn to the left (torticollis) and opines 
that this ocular torticollis would support the reason why he has 
cervical joint degeneration.  

An additional VA medical opinion was obtained in February 2007.  
Following a review of the record, the assessments were severe 
visual impairment of the left eye due to shrapnel injury 
sustained while on active duty, moderate cervical degenerative 
disc disease, moderate degenerative joint disease of the 
bilateral acromioclavicular joints with minimal arthritic changes 
in the glenohumeral joints, and moderate degenerative disc 
disease of the thoracic spine (incidental finding on shoulder 
films).  The examiner gave the opinion that the Veteran's 
cervical spine and shoulder degenerative changes were not caused 
by or a result of his service-connected left eye condition.  It 
was noted that a Medline search matching monocular blindness with 
cervical, musculoskeletal, late effects, and pain resulted in no 
findings associating monocular blindness with either cervical 
degenerative disc disease or bilateral shoulder degenerative 
joint disease.  The examiner observed that most individuals with 
monocular blindness do not habitually carry their head turned to 
one side, and that this was seldom necessary because the visual 
field available through a single eye includes sufficient 
horizontal scope, both temporally and nasally.  The examiner 
further noted that there was no evidence indicating that turning 
one's head repeatedly predisposes one to cervical degenerative 
disc disease, which is generally considered to be due to a 
combination of normal age-related disc deterioration, congenital 
factors, and in some cases, trauma.  

The medical evidence, as summarized above, clearly demonstrates 
that the Veteran has a current disability of the cervical spine.  
The inquiry that follows is whether this current disability was 
caused by or aggravated by a service-connected disability.  See 
38 C.F.R. § 3.310.  

The Board has weighed the evidence of record and finds it to be 
at least in equipoise in showing that the Veteran's degenerative 
disc disease of the cervical spine was caused or aggravated by 
his service-connected left eye disability.  Significantly, there 
is competent and probative evidence both in support of, and 
against, an association between the Veteran's left eye disability 
and his cervical spine disability.  However, although all of the 
VA opinions were negative, none of them were able to definitively 
rule out the possibility that the Veteran's degenerative disc 
disease might be caused by his habit of turning his head to the 
left in order to compensate for the loss of vision in his left 
eye.  Indeed, the February 2007 examiner simply stated that most 
individuals (but not all) with monocular blindness do not 
habitually carry their head turned to one side.  Here, the 
Veteran's private treatment records dating as early as January 
1999 show that the Veteran suffered from neck pain and limited 
range of motion as a result of rotating his head to the left.  
Furthermore, the Veteran finds compelling Dr. Kolar's explanation 
that the Veteran has a missing visual field of 30 degrees on the 
left side as a result of his left eye blindness.  The VA opinions 
of record fail to address whether this 30 degrees of missing 
visual acuity predisposes the Veteran to turn his head more 
frequently to the left.  Taking into account all of the relevant 
evidence of record, the Board concludes that the evidence for and 
against the claim for secondary service connection is at least 
evenly balanced, and therefore, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

b. Bilateral shoulders

The Veteran was afforded a VA joints examination in June 2005.  
X-rays demonstrated moderate hypertrophic arthritic changes at 
the right AC joint level, along with focal spurring off the 
superior edge of the lateral end of the right clavicle and 
minimal arthritic changes at the right glenohumeral joint 
inferiorly.  X-rays also showed prominent hypertrophic arthritic 
changes at the left AC joint level and minimal arthritic changes 
at the left glenohumeral joint level.  The Veteran was diagnosed 
with chronic strain of the superior scapular muscles bilaterally, 
chronic strain of the upper trapezius muscles bilaterally, and 
moderate arthritis of the AC joints bilaterally.  The examiner 
gave the opinion that these conditions were not caused by or a 
result of a service-connected disability.  He explained that the 
Veteran had muscle strain equally bilaterally, no loss of range 
of motion and no tenderness.  The examiner opined that the 
Veteran's chronic muscle strain was due to his occupation (a 
retired factory worker) and that the arthritis in his shoulders 
was age-related.  

On further VA joints examination in April 2006, it was noted that 
the Veteran had retired from a factory labor job in May 2005 
after 33 years.  Following a physical examination and a review of 
the June 2005 X-rays, the Veteran was again diagnosed with right 
and left shoulder arthritis.  The examiner opined that the 
Veteran's bilateral shoulder arthritis was not caused by or 
permanently aggravated by either his left eye blindness or his 
right forearm shrapnel wound.  It was explained that blindness 
does not cause shoulder arthritis and that any compensation for 
the blindness does not cause shoulder arthritis.  

As previously noted, the February 2007 VA medical opinion 
provided an assessment of moderate degenerative joint disease of 
the bilateral acromioclavicular joints, with minimal arthritic 
changes in the glenohumeral joints.  

Although the evidence of record does not show any significant 
medical treatment for shoulder pain, the Veteran was found on VA 
examination to have bilateral shoulder arthritis and chronic 
muscle strain.  In this regard, the Board finds that there is 
evidence of current disabilities of the bilateral shoulders.  

Nevertheless, after reviewing and weighing all the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's bilateral 
shoulder disabilities were caused or aggravated by his service-
connected left eye disability.  See 38 C.F.R. § 3.310.  Although 
the medical statements of Dr. Steinhafel make general references 
to the Veteran's shoulder problems and opine that the Veteran's 
cervical spine disability was the result of having to constantly 
turn his head to the left to lead with his right eye forward, the 
statements fail to explain how his efforts to accommodate for his 
monocular blindness could lead to shoulder problems.  Aside from 
Dr. Steinhafel's opinions, there is no other medical evidence of 
record indicating a link between the Veteran's bilateral shoulder 
arthritis with chronic muscle strain and the loss of vision in 
his left eye.  With respect to this issue, the most probative 
medical evidence is the June 2005, April 2006 and February 2007 
VA opinions which rule out such a link.  While the evidence 
relating to the Veteran's cervical spine claim is in equipoise, 
as discussed above, the Board finds the preponderance of the 
evidence concerning the bilateral shoulders claims to be against 
the claims.  Furthermore, it is noted that there is no evidence 
associating the Veteran's bilateral shoulder conditions with any 
of his other service-connected disabilities, to include residuals 
of a right forearm shrapnel wound.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has to constantly turn his head to the left to 
compensate for the loss of vision in his left eye.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau, 
492 F.3d 1372.  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his bilateral shoulder 
disabilities as being secondary to his left eye disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
current disabilities at issue.

In view of the foregoing, the Board concludes that service 
connection for right and left shoulder arthritis with 
degenerative disc disease and chronic muscle strain is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



CONTINUED ON NEXT PAGE




ORDER

Service connection for cervical spine arthritis with degenerative 
disc disease and chronic muscle strain is granted.

Service connection for right shoulder arthritis with chronic 
muscle strain is denied.

Service connection for left shoulder arthritis with chronic 
muscle strain is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


